Exhibit 10.1 Name of Subscriber: NEPHROS, INC. SUBSCRIPTION AGREEMENT Nephros, Inc. 3960 Broadway New York, New York 10032 Ladies and Gentlemen: 1.Subscription.(a)The undersigned, intending to be legally bound, hereby irrevocably subscribes to purchase from Nephros, Inc., a Delaware corporation (the “Company”), the principal amount of Series A 10% Secured Convertible Notes due 2008 (the “Notes”), of the Company, set forth on the signature page hereof (the “Subscription Amount”), for a purchase price equal to the Subscription Amount.The Company, intending to be legally bound, hereby accepts the foregoing subscription and agrees to sell and issue to the undersigned a Note having a principal amount equal to the Subscription Amount for a purchase price equal to the Subscription Amount.This subscription is made in accordance with and subject to the terms and conditions described in this Subscription Agreement (this “Agreement”).The terms of the Notes shall be substantially as set forth in the form of Series A 10% Secured Convertible Note due 2008 attached hereto as Exhibit A (the “Form of Note”). (b)The Notes that are the subject of this Agreement are part of an offering by the Company (the “Offering”) of up to fifteen million dollars ($15,000,000) aggregate principal amount of Notes (the “Maximum Amount”) convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at a per share conversion price (subject to adjustment as set forth in the Form of Note) of $0.706, and Class D warrants for the purchase of shares of Common Stock (the “Warrants”), in the form attached hereto as
